office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jkristall postn-106723-16 uilc date date to keith g medleau office of the division counsel large business international cc lb_i from lewis k brickates chief branch office of the associate chief_counsel income_tax accounting subject proper tax treatment of deferred revenue in a taxable stock acquisition this memorandum responds to your request for advice this advice may not be used or cited as precedent issue what amount of an advance_payment does a taxpayer that has deferred recognizing revenue into income under revproc_2004_34 2004_1_cb_991 and subsequently has all of its stock acquired by an unrelated corporation that for financial_accounting purposes writes down the associated deferred revenue liability to its fair value as of the date of the acquisition include in gross_income for the next succeeding taxable_year conclusion a taxpayer that has deferred recognizing revenue into income under revproc_2004_34 and subsequently has all of its stock acquired by an unrelated corporation that for financial_accounting purposes writes down the associated deferred revenue liability to its fair value as of the date of the acquisition must include the advance_payment in its gross_income for federal_income_tax purposes in the year of receipt to the extent the payment is recognized in revenues in its applicable_financial_statement postn-106723-16 afs for that taxable_year and must include the remaining amount of the advance_payment in its gross_income in the next succeeding taxable_year irrespective of any write-down of the deferred revenue liability for financial_accounting purposes facts on date t a corporation that files its federal_income_tax return on a calendar_year basis received 120x as an advance_payment for a 2-year contract to provide services for federal_income_tax purposes t uses the deferral method described in section dollar_figure of revproc_2004_34 as its method_of_accounting for advance_payments for financial_accounting purposes t recorded 120x as a deferred revenue liability on its afs expecting to report of the advance_payment in revenues in its afs for for and for on date p an unrelated corporation that files its federal_income_tax return on a calendar_year basis acquired all of the stock of t and t joined p’s consolidated_group t’s short taxable_year ended on date and as of that date t had recognized only 20x of the advance_payment in revenues in its afs on date after the stock acquisition and in accordance with purchase_accounting rules under generally_accepted_accounting_principles gaap p wrote down t’s deferred revenue liability to its fair value of 10x as of the date of the acquisition that 10x will be recognized in revenues on t’s afs in accordance with the method_of_accounting t uses for financial_accounting purposes the remaining 90x of the advance_payment will never be recognized in revenues on t’s afs law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived see also sec_1_61-1 of the income_tax regulations gross_income is an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion 348_us_426 in general sec_451 provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period revproc_2004_34 permits certain taxpayers using an overall accrual_method of accounting to defer including advance_payments in income in some circumstances an advance_payment for purposes of revproc_2004_34 is a payment received by a taxpayer if - including the payment in gross_income for the taxable_year of receipt is a permissible method_of_accounting for federal_income_tax purposes postn-106723-16 the payment is recognized by the taxpayer in whole or in part in revenues in its afs as defined in section dollar_figure of rev_proc for a subsequent taxable_year and the payment is for one of several listed items including services a taxpayer within the scope of revproc_2004_34 may elect to use the deferral method under which the taxpayer must include the advance_payment in gross_income for the taxable_year of receipt and if applicable in gross_income for a short taxable_year described in sec_5 of rev_proc to the extent recognized in revenues in its afs for that taxable_year the taxpayer must include the remaining amount of the advance_payment in gross_income for the next succeeding taxable_year income is computed based on all of a taxpayer’s transactions during a taxable_year to require taxpayers to reflect events occurring after the end of the taxable_year would be disruptive and would violate the spirit of the annual accounting system 345_us_278 see also 282_us_359 tax is assessed on the basis of all the taxpayer's transactions during a fixed accounting_period either the calendar_year or at the option of the taxpayer the particular fiscal_year which he may adopt in this case the advance_payment t received was an accession to wealth that t must include in its income under sec_61 under its proper method_of_accounting the advance_payment t received satisfied the definition of an advance_payment in section dollar_figure of revproc_2004_34 because as of the end of t’s short taxable_year ending date 100x would be recognized in t’s afs for a subsequent taxable_year under t’s method_of_accounting subsequent factual developments occurring after year-end such as p’s write-down of t’s deferred revenue liability do not affect this determination for t’s short taxable_year ending date t had reported 20x of the payment in revenues on its afs p wrote down t’s deferred revenue liability to its fair value of 10x as of date the first day of t’s next succeeding taxable_year t is eligible for deferral and under t’s deferral method must take 20x of the advance_payment into income for its short taxable_year ending date in accordance with sec_451 and revproc_2004_34 the remainder 100x of the advance_payment must be included in income for t’s next succeeding taxable_year in accordance with section dollar_figure of revproc_2004_34 even though 90x of the 100x will never be recognized in revenues in t’s afs this follows from the language of sec_5 a ii of revproc_2004_34 which requires a deferring taxpayer to include the remaining amount of the advance_payment in gross_income for the next succeeding taxable_year indeed sec_451 and revproc_2004_34 provide rules only for determining the taxable_year s during which t must include the entire 120x in gross_income revproc_2004_34 neither authorizes nor permits t to exclude from gross_income any part of the 120x of advance_payments t received under the service postn-106723-16 contract in addition gaap purchase_accounting rules do not override the mandate under sec_61 that t include in gross_income the entire 120x accession to wealth it received under the service_contract accordingly 20x must be included in income on t’s short-year return for its taxable_year ending date and 100x must be included in income for t as part of p’s consolidated_return for the taxable_year ending date irrespective of p’s write-down of the deferred revenue liability please contact jason kristall at if you would like further assistance or have any questions about the contents of this memorandum
